 Case 3:20-cv-00342-JPG Document 34 Filed 03/23/21 Page 1 of 1 Page ID #105




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

THERESA KELLY,                                      )
                                                    )
                      Plaintiff,                    )
                                                    )   Case No.: 3:20-cv-342-JPG
v.                                                  )
                                                    )
ROBERT WILKIE, SECRETARY OF                         )
VETERANS AFFAIRS,                                   )
                                                    )
                      Defendant.                    )

                                         JUDGMENT

       This matter having come before the Court, the plaintiff having failed to prosecute, and the

Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed without

prejudice.

DATED: March 23, 2021

                                            MARGARET M. ROBERTIE, Clerk of Court


                                            s/Tina Gray, Deputy Clerk


Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
